COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                 CONTINUING ABATEMENT ORDER

Appellate case name:       Genevia Ann Davis v. The State of Texas

Appellate case number:     01-18-00827-CR

Trial court case number: 1535200

Trial court:               232nd District Court of Harris County

        Appellant’s brief was due on February 27, 2019. No brief or motion for extension was
filed. Notice that the brief was overdue issued on March 13, 2019. No brief or motion for extension
was filed. On May 7, 2019, this Court abated the appeal and remanded to the trial court for a
hearing to determine why the brief had not been filed.
         On May 20, 2019, appointed counsel filed a notice stating that she had filed motions for
extension on March 14, 2019 and on May 3, 2019, but that the motions had been filed with the
Harris County District Attorney’s office. Although counsel states that she intends to file the brief
as soon as possible, she still has not filed a motion for extension with this Court. Merely stating
her intention to file the brief as soon as possible is not compliant with Rule 38.6, which provides
for the deadlines for the filing of appellant’s brief and the manner for seeking a modification of
the filing deadline. See TEX. R. APP. P. 38.6(a), (d). At this time, the appellant’s brief is more than
80 days overdue.
         Accordingly, the May 7, 2019 order of abatement and remand to the trial court for a hearing
remains in effect. The abatement order will be lifted if appellant’s counsel either files a brief or
files a motion for extension of time in this Court on or before May 24, 2019, explaining the reasons
for the delay.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Richard Hightower____
                    Acting individually  Acting for the Court


Date: __May 21, 2019___